     Case 3:19-cv-00919-GPC-AGS Document 8 Filed 06/12/19 PageID.27 Page 1 of 3



1
1    Christine M. Rister, Esq. (CA SBN 225990)
2
     LAW OFFICE OF CHRISTINE RISTER
     3021 Ridge Road, A-102
 3   Rockwall, Texas 75032
4    Telephone: (469) 314-1700
     E-Mail: christine@risterlaw.com
 5

 6    Attorney for Moneytree, Inc.

7

 8                     UNITED STATES DISTRICT COURT
 9
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10   ALLEN PATTON,                           Case No. 19-CV-919-GPC-AGS
11
                 Plaintiff,                             INC.’S CROSS-
                                             MONEYTREE, INC.'S
12                                           COMPLAINT FOR BREACH OF
13         v.                                CONTRACT

14   MONEYTREE, INC. D/B/A
15   MONEYTREE FINANCIAL
     SERVICES,
16

17               Defendant.                  Complaint Filed: May 16, 2019
                                             Trial Date:     Not Set
18

19

20

21

22

23

24

25

26

27

28

     MONEYTREE’S CROSS-COMPLAINT FOR BREACH
     MONEYTREE'S                                                Case No. 19-CV-919
     OF CONTRACT
     Case 3:19-cv-00919-GPC-AGS Document 8 Filed 06/12/19 PageID.28 Page 2 of 3



1
1          Moneytree, Inc. alleges as follows:
2                                            PARTIES
 3         1.                     (“Moneytree”) is a Washington corporation. Moneytree is,
                  Moneytree, Inc. ("Moneytree")
4    and at all relevant times hereto was, doing business in San Diego, California.
 5         2.     Upon information and belief, Cross-Defendant Allen Patton ("Patton")
                                                                            (“Patton”) is,
 6   and at all relevant times hereto was, an individual residing in San Diego, California.
7                                JURISDICTION AND VENUE
 8         3.     This Court has subject matter jurisdiction over this claim pursuant to 28
 9   U.S.C. section 1367 as it is so related to the claims in the action that it forms part of the
10   same case or controversy under Article III of the United States Constitution.
11         4.     Venue is proper in this Court pursuant to 28 U.S.C. section 1391 as Cross-
12   Defendant not only resides within the judicial district, but also a substantial part of the
13   events giving rise to the claim occurred within the judicial district.
14                                  BREACH OF CONTRACT
15         5.     On or about December 26, 2018, Patton entered into a written loan
16   agreement with Moneytree wherein Patton sought to borrow, and Moneytree agreed to
17                 (“Loan Agreement").
     lend, $200.00 ("Loan Agreement”). A true and correct copy of the Loan Agreement is
18   attached hereto as Exhibit A.
19         6.     Pursuant to the terms of the Loan Agreement, Patton agreed to make one
20   payment in the amount of $235.29 on January 23, 2019.
21         7.     In breach of the Loan Agreement, on January 23, 2019, Patton informed
22   Moneytree that he would not be making the payment.
23         8.     Moneytree has performed all conditions and covenants it was obligated to
24   perform under the Loan Agreement or was excused from performance.
25         9.     Patton has and continues to fail to pay the amount due pursuant to the terms
26   of the Loan Agreement. As a result, Moneytree has been damaged in the amount of
27   $235.29 plus fees.
28
                               1
     MONEYTREE’S CROSS-COMPLAINT FOR
     MONEYTREE'S                                                              Case No. 19-CV-919
     BREACH OF CONTRACT
     Case 3:19-cv-00919-GPC-AGS Document 8 Filed 06/12/19 PageID.29 Page 3 of 3



1
1                                 PRAYER FOR RELIEF
2         WHEREFORE, Moneytree prays:
 3        1.    For damages in an amount to be proven at trial;
4         2.    For attorneys’
                    attorneys' fees and costs of suit incurred in this action as permitted as
 5   law; and
 6        3.    For such other and further relief as the Court deems proper.
7

 8

 9   Dated: June 12, 2019                  LAW OFFICE OF CHRISTINE RISTER
10
11                                         By:   /s/ Christine M. Rister, Esq.
12                                                   Christine M. Rister, Esq.
                                           Attorney for MONEYTREE, INC.
13

14
15

16

17
18

19

20

21

22

23

24

25

26

27

28
                                            2
     MONEYTREE’S CROSS-COMPLAINT FOR
     MONEYTREE'S                                                        Case No. 19-CV-919
     BREACH OF CONTRACT
